MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
Appeal from a judgment in favor of defendant. In this cause there is involved a controversy between the plaintiff and the defendant as to who is entitled to patent, under the laws of the *396United States, to a mining claim. The -plaintiff bases his claim on the Brookside quartz, lode mining location, and the defendant upon the Blind Treasure quartz lode location.
This case is in all respects similar in its facts to the case of Hopkins et al. v. Butte Copper Co., 29 Mont. 390, 74 Pac. 1081, and the question presented to this court for decision is identical with the question considered and decided therein. Por the reasons stated in the opinion in that case, the judgment of the district court is reversed, and the .cause remanded for further proceedings. ... ,.

Reversed and remanded.